DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 09/30/2022.
Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. The claim(s) recite(s) “determining, by a device comprising a memory storing instructions and a processor in communication with the memory, an adsorption area of a first virtual object in a virtual scenario according to a distance between the first virtual object and a second virtual object, wherein: the first virtual object is a target, at which an aiming point of the second virtual object intends to aim for shooting in the virtual scenario, and a size of the adsorption area is positively correlated with the distance between the first virtual object and the second virtual object; in response to the aiming point of the second virtual object being located in the adsorption area, obtaining, by the device, a target rotation speed of a viewing angle of the virtual scenario; and adjusting, by the device, the viewing angle of the virtual scenario according to the target rotation speed of the viewing angle; and rendering, by the device, the virtual scenario for displaying based on the adjust viewing angle.” which details the steps wherein a virtual camera angle is adjusted based on aiming at an object wherein the system detects when a first object, or target, is aimed at by a second object, such as the player character, and the aiming point falls within an area associated with the first object.  Further the area is modified based on distance.  See applicant’s disclosure Fig. 2.  Examiner further recognizes additional steps are indicated regarding when and how to adjust the angle including the speed of adjustments.  Examiner recognizes the above methods are directed to a series of steps regarding determining a state of a game and applying controls to modify the state to a desired game state.  Specifically steps regarding adjusting a virtual camera so that a player can properly target an object in the form of aim assistance.  Examiner further recognizes the steps are a series of mental steps that could be performed by an individual based on observed information including an individual providing inputs to cause a camera to adjust in a manner desired so that a player can target a desired object.  Specifically the steps are regarding aim assistance within a game wherein a virtual camera is controlled via the aim assistance.  The use of aim adjustments within a game, either as a part of a game or as a hack referred to as an aimbot, is a well-known feature that allows for automation of certain adjustment steps of a player aiming at a target.  These adjustments are in the form of either moving an aiming reticle towards the target, adjusting a virtual camera, or modifying the path of the virtual shot to hit the target when a player is close enough with their aim, or aiming reticle, regarding the aimed at object.  Specifically the player is aiming near enough at the object for the adjustment to occur.  Examiner recognizes this as a means to automate a proper targeting by a player in order to make the game easier.  This would read on the process of performing a mental step as the game adjusts a control in order to have the player more likely to hit a target they are aiming at in order to make the game easier but the control itself being a feature that can be controlled by the player.  In this case the virtual camera wherein a player is also able to adjust the view of the virtual camera to properly target but instead relies upon the aim assist feature to automate that step.  As per adjusting the area examiner recognizes that this feature is regarding how an image would show up on the first place.  Specifically a further away object would be smaller and therefore an area that would be considered close enough would be smaller as well since it would be considered harder to hit a further away object.  Specifically if the area remains the same then a further away object would be as easy to hit as a close object which removes any difficulty.  Therefore it is an understood mental step to reduce the area in order to increase the difficulty.  Examiner further recognizes the steps are performed on a generic machine with the display steps drawn to generically recited virtual environment and not to visual aspects of the aiming area.  This judicial exception is not integrated into a practical application because the steps are described in a such a manner as to be mental steps which can be performed by an individual and which are carried out on a generic machine.  Specifically these steps are automating the process of adjusting the camera without including additional steps which cannot be reasonably performed by an individual. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps amount to no more than input that could be provided by a user observing the same scene and do not include steps that go beyond what an individual can perform.  Specifically it is automating the adjustment made by a player to properly target including when to make the adjustment.  Further the virtual environment is generically recited and therefore does not provide a practical application since it is the use of a mental step exemption in a generic virtual environment.  The inclusion of machine or computer elements are not enough to overcome the exemption unless they add significantly more than the identified exemption.  In this case including a virtual environment as the use for the mental step exemption is not enough since it is still drawn to steps that would be performed normally by a player within a game.
	As per step 2B examiner recognizes that generic hardware is recited including processors and memories and therefore the judicial exemption is not overcome.
Allowable Subject Matter Over Recited Prior Art
The combination of features is not clearly taught by the prior art recited.  However the features are drawn to mental steps as indicated above.
Response to Arguments
Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive. Applicant argues that amended claims overcome the previous 101 rejection by clarifying the intended scope to aim assistance.  Examiner indicates revised 101 that addresses applicant’s amendments and directs applicant above.  Specifically the invention is drawn to an aim assistance feature which is an automation of a player’s mental steps to adjust their aim.  Further the virtual environment is generically recited and therefore does not provide a practical application since it is the use of a mental step exemption in a generic virtual environment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
"Auto Aim Settings" from geckwiki.com describes settings for auto aiming that include angle of adjustment, effective distance, how close to a target the adjustment occurs, and other features that control how an aim adjustment works.
"aimbot" from wiki describes the program used to adjust aim.
Jo et al. (US Pat. No. 9,770,664 B2) teaches a game comprising an identification range wherein if an object to be targeted is within that range the aim point will automatically track the object.
Garvin et al. (US Pub. No. 2010/0009733 A1) teaches a gaming device comprising an aiming area for targeting an object wherein an object is aimed at if within the area.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         	12/9/2022